COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
EDUARDO SANCHEZ,                                           No. 08-20-00179-CR
                                                 §
                          Appellant,                          Appeal from the
                                                 §
v.                                                           243rd District Court
                                                 §
THE STATE OF TEXAS,                                       of El Paso County, Texas
                                                 §
                           State.                            (TC# 970D11378)
                                                 §


                                          O R D E R

       Appellant has filed a motion to abate proceedings. Having reviewed this request, the

motion to abate proceedings is denied at this time.

       IT IS SO ORDERED this 4th day of December, 2020.


                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.